Exhibit 10.51

NAMED EXECUTIVE OFFICER COMPENSATION DETERMINATIONS

2014 Named Executive Officer Compensation Determinations

The following is a description of certain compensation decisions made in 2014 by
the Pepco Holdings, Inc. (PHI) Board of Directors (the Board) and/or the
Compensation/Human Resources Committee of the Board (the Committee) with respect
to compensation to be earned or payable in 2014 to (i) persons set forth in the
first table below who are identified as named executive officers (each, a Named
Executive Officer) in the Summary Compensation Table in PHI’s proxy statement
for its 2013 Annual Meeting of Stockholders (the 2013 Proxy Statement), and
(ii) one executive officer of PHI who was not identified as a named executive
officer in the 2013 Proxy Statement but who is anticipated to be identified as a
named executive officer of PHI in PHI’s proxy statement for its 2014 Annual
Meeting of Stockholders.

As to each Named Executive Officer listed in the table immediately below, the
compensation decisions consisted of (i) the establishment of annual base salary
for 2014; (ii) the establishment of the Named Executive Officer’s 2014 annual
cash incentive award opportunities under the Amended and Restated Executive
Incentive Compensation Plan (the EICP); and (iii) the grant of long-term
restricted stock unit (RSU) awards under the Pepco Holdings, Inc. 2012 Long-Term
Incentive Plan (the LTIP). In addition, with respect to Joseph M. Rigby, PHI’s
Chairman of the Board, President and Chief Executive Officer, the performance
goals for a performance-based RSU award pursuant to the terms of his employment
agreement were established in February 2014, as discussed below.

 

                       LTIP Awards (2)  

Named Executive Officer

  

Title

   2014
Annual Base
Salary      Target 2014
Annual Cash
EICP Award
Opportunity as a
Percentage of
Annual Base
Salary (1)     Performance-Based RSU Awards
(# of RSUs) (3)                     Threshold      Target      Maximum     
Time-Based
RSU Award
(# of RSUs) (4)  

Joseph M. Rigby (5)

  

Chairman of the Board, President and Chief

Executive Officer

   $ 1,015,000         100 %      22,317         89,270         178,540        
44,635   

David M. Velazquez

   Executive Vice President    $ 534,000         60 %      5,871         23,482
        46,964         11,741   

Frederick J. Boyle

  

Senior Vice President and

Chief Financial Officer

   $ 500,000         60 %      5,497         21,987         43,974        
10,993   

Kevin C. Fitzgerald (5)

  

Executive Vice President

and General Counsel

   $ 550,000         60 %      6,047         24,186         48,372        
12,093   

 

(1) Each executive may earn a cash incentive award of up to 180% (subject to the
exercise of negative discretion as described below) of his target award
opportunity under the EICP as determined by the Committee, depending on the
extent to which the pre-established performance goals are achieved. See “Amended
and Restated Executive Incentive Compensation Plan” below for a discussion of
2014 performance goals.

 

(2) The shares of PHI common stock, $.01 par value per share (Common Stock),
underlying performance-based and time-based RSU awards in the aggregate had a
fair market value on the date of grant equal to the following percentage of the
Named Executive Officer’s 2014 annual base salary: 250% for Mr. Rigby and 125%
for each of Messrs. Velazquez, Boyle and Fitzgerald.

 

(3) See “2014 LTIP Awards — Performance-Based RSU Awards” below for a
description of the annual performance-based RSU awards granted under the LTIP.

 

(4) See “2014 LTIP Awards — Time-Based RSU Awards” below for a description of
the annual time-based RSU awards granted under the LTIP.

 

(5) In addition to the awards listed in the table above, in February 2014,
Mr. Rigby received, and Mr. Fitzgerald is eligible to receive, a
performance-based RSU award pursuant to the terms of his employment agreement.
Each such award has or will have a performance period beginning on January 1,
2014 and ending on December 31, 2014 and which will vest: (i) if the executive
remains continuously employed by PHI during the performance period and (ii) to
the extent that performance goals (described below) with respect to such
performance period are met. Mr. Fitzgerald also received in 2014 a $15,000
non-base adjustment in cash with respect to his performance in 2013.



--------------------------------------------------------------------------------

As to the executive officer of PHI listed in the table immediately below, the
compensation decisions consisted of (i) the establishment of annual base salary
for 2014; (ii) the establishment of a 2014 annual cash incentive award
opportunity under the EICP; and (iii) the grant of long-term RSU awards under
the LTIP.

 

                       LTIP Awards (2)  

Executive Officer

  

Title

   2014
Annual Base
Salary      Target 2014
Annual Cash
EICP Award
Opportunity as a
Percentage of
Annual Base
Salary (1)     Performance-Based RSU Award
(# of RSUs) (3)                     Threshold      Target      Maximum     
Time-Based
RSU Award
(# of RSUs) (4)  

John U. Huffman

  

President, Pepco

Energy Services, Inc.

   $ 388,000         60 %      3,412         13,649         27,298         6,824
  

 

(1) Mr. Huffman may earn a cash incentive award of up to 180% (subject to the
exercise of negative discretion as described below) of his target award
opportunity under the EICP as determined by the Committee, depending on the
extent to which the pre-established performance goals are achieved. See “Amended
and Restated Executive Incentive Compensation Plan” below for 2014 performance
goals.

 

(2) The shares of Common Stock underlying performance-based and time-based RSU
awards in the aggregate had a market value on the date of grant equal to 100% of
Mr. Huffman’s 2014 annual base salary.

 

(3) See “2014 LTIP Awards — Performance-Based RSU Awards” below for a
description of the performance-based RSU award issued under the LTIP.

 

(4) See “2014 LTIP Awards — Time-Based RSU Awards” below for a description of
the time-based RSU award issued under the LTIP.

Amended and Restated Executive Incentive Compensation Plan

Each of the executives listed in the tables above is a participant in the EICP.
On February 27, 2014, the Committee established the following performance goals
to be used for the determination of 2014 EICP awards for each of the executives
named below:

 

  •   Messrs. Rigby, Boyle and Fitzgerald: (1) net earnings per share,
(2) electric system reliability, (3) customer satisfaction, (4) diversity, and
(5) safety.

  •   Mr. Velazquez: (1) Power Delivery earnings per share (excluding certain
items), (2) core capital expenditures, compared to budget (excluding certain
items), (3) operation and maintenance spending, compared to budget,
(4) compliance results, (5) electric system reliability, (6) customer
satisfaction, (7) diversity, and (8) safety.

  •   Mr. Huffman: (1) Pepco Energy Services’ net income (excluding power
plants), (2) performance of Pepco Energy Services’ energy savings performance
contracting business, (3) net income from power plants, (4) performance of Pepco
Energy Services’ undergrounding transmission and distribution business,
(5) diversity, and (6) safety.

The payment of awards under the EICP to each of these PHI executives is also
conditioned upon the achievement by PHI of specified threshold earnings
requirements in order for an EICP award to be paid to the executive, regardless
of the extent to which the other performance goals may be achieved. The EICP
award opportunities discussed in the tables above do not reflect any discretion
by the Compensation Committee under the terms of the EICP to increase or reduce
an award by up to 30% (subject to compliance with Section 162(m) of the Internal
Revenue Code of 1986 (the Code)).

2014 LTIP Awards

The Committee has granted awards of performance-based RSUs and time-based RSUs
under the LTIP with respect to the 2014 to 2016 performance/retention cycle.
Participants in the LTIP are key employees and officers of PHI and its
subsidiaries selected by the Chairman of the Board of PHI and approved by the
Committee, as well as non-management directors of PHI, including each of the
persons listed in the tables above. Subject to the terms and conditions of each
RSU award, each RSU represents a contractual right to receive one share of
Common Stock at the end of the restriction or performance period. When a
dividend is paid on the Common Stock, the award is credited with additional RSUs
equal to the number of RSUs subject to such award multiplied by the per share
cash dividend, divided by the then current market price of a share of Common
Stock. Additional RSUs credited as dividend equivalents will vest only to the
extent the underlying RSUs vest.



--------------------------------------------------------------------------------

Performance-Based RSU Awards

A performance-based RSU award accounts for two-thirds of an executive’s
aggregate 2014 equity award under the LTIP. Depending on the extent to which the
pre-established performance goal, which is based on PHI’s total shareholder
return relative to a PHI-selected group of peer companies (the 2014 Utility Peer
Group) over a three-year period beginning on January 1, 2014 and ending on
December 31, 2016, has been met, an amount of each award ranging from 25% to
200% of the target number of RSUs (including dividend equivalents credited in
the form of additional RSUs) subject to the award may vest. If during the course
of the three-year performance period, a significant event occurs, as determined
in the discretion of the Committee, which the Committee expects to have a
substantial effect on total shareholder return during the period, the Committee
may revise such measures, other than with respect to awards to “covered
employees” subject to Section 162(m) of the Code. No adjustment shall be made
that causes an award to fail to comply with Section 162(m) of the Code. Vesting
amounts related to threshold (representing 25% of the target award opportunity),
target and maximum (representing 200% of the target award opportunity), with
respect to each performance-based award of RSUs for each executive, are shown in
the tables above.

Subject to certain exceptions provided for in the LTIP and/or in the award
agreement (or, with respect to Mr. Rigby, his employment agreement),
performance-based awards are subject to forfeiture if (i) the employment of the
executive terminates before the end of the three-year performance period or
(ii) the performance goal has not been achieved as of the end of the three-year
performance period.

Time-Based RSU Awards

Each executive listed above has received a grant of time-based RSUs, which
accounts for one-third of the executive’s aggregate 2014 equity award under the
LTIP. Subject to certain exceptions provided for in the LTIP or in the award
agreement (or, with respect to Mr. Rigby, his employment agreement), time-based
RSUs are subject to forfeiture if the employment of the executive terminates
prior to the third anniversary of the date of grant.

Performance-Based RSU Awards Pursuant to Employment Agreements

Mr. Rigby

Pursuant to the terms of his employment agreement with PHI, Mr. Rigby is
entitled to receive a series of three annual performance-based awards of 36,945
RSUs, each granted under the LTIP, over the three-year term of his employment
agreement. Each award will have a performance period that begins on January 1
and ends on December 31. Each award will vest if Mr. Rigby remains continuously
employed with PHI during the related performance period and to the extent that
the Committee determines that the performance goals established for that
performance period have been met. The performance goals for each award are
established on or as soon as practicable after the beginning of each performance
period, but no later than 90 days after such date. The performance goals
established by the Committee in February 2014 with respect to Mr. Rigby’s 2014
performance-based award under his employment agreement are as follows:

 

  •   Reliability of electric service to customers (20% weight);

  •   Residential customer satisfaction (15% weight);

  •   Achievement of at least the mid-point of PHI’s 2014 earnings guidance
range (15% weight); and

  •   Achievement of total shareholder return relative to 2014 Utility Peer
Group based on measurement period from January 1, 2014 to December 31, 2014 (50%
weight).

Mr. Fitzgerald

Pursuant to the terms of his employment agreement with PHI, Mr. Fitzgerald is
entitled to receive a series of three annual performance-based awards, each
granted under the LTIP, over the three-year term of his employment agreement.
Each award will have a performance period that begins on January 1 and ends on
December 31. The awards will consist of a number of RSUs to be determined by
dividing $166,666.67 by the closing price of a share of Common Stock on the last
trading day immediately preceding the first day of the performance period. These
awards will vest if Mr. Fitzgerald remains continuously employed with PHI during
each annual performance period and to the extent that the Committee determines
that the performance goals established for the performance period covered by the
award have been met. The performance goals for each award will be established on
or as soon as practicable after the beginning of each performance period, but no
later than 90 days after such date, from among the performance criteria set
forth in the LTIP.